Citation Nr: 1823911	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for rheumatoid arthritis (RA).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 (glaucoma and RA) and February 2016 (TDIU) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Board issued a decision denying service connection for glaucoma and RA, increased ratings for tinnitus and bilateral hearing loss, and a TDIU.  The Veteran subsequently appealed only the service connection and TDIU issues to the United States Court of Appeals for Veterans Claims (Court) and, following an October 2017 Joint Motion for Partial Remand (JMPR), such decision was vacated and remanded only as to the appealed issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Glaucoma and RA

In the October 2017 JMPR, the parties agreed that VA had not complied with 38 C.F.R. § 3.159(c), Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), Dixon v. Derwinski, 3 Vet. App. 261, 263 (1993), Layno v. Brown, 6 Vet. App. 465 (1994), and Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  More specifically, the parties agreed that VA had not exhausted all efforts to obtain the Veteran's service treatment records (STRs), to include making further attempts to obtain such based on the Veteran's submission of NA Form 13055; did not adequately notify him of the opportunity to submit alternative evidence to support his claims in the absence of his STRs; and did not send him a letter specifically informing him that his STRs were not available.  Thus, the Board finds that remand is required so that further efforts can be made to obtain the Veteran's STRs and, if necessary, to properly notify him of the unavailability of such and to provide him with an opportunity to submit substitute evidence.

TDIU

The claim for a TDIU is inextricably intertwined with the claims for service connection remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete STRs, to specifically include any newly available records based on the information submitted by the Veteran in his June 2013 NA Form 13055, through official sources.  If additional information is needed from the Veteran to request such records, he should be asked to provide such.  The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his STRs that he has in his possession.  38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include consideration of whether any newly submitted evidence warrants the procurement of any VA examinations or opinions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



